Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-6, 8-14, 16-17, 19, 21-25 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 & 10/30/2021 & 7/14/2022 has being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 3 line 1, filed 6/18/2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 


Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US Pat No 7506687) in view of Hrupp (US Pub No 20190352987)
In regards to claim 1 Ring discloses: A down hole tool, (Ring Fig 1) conveyable down hole along an axis of a well casing, (Ring Fig 2a Element 38 col 5 line 64-67; disclosing a wellbore casing) the downhole tool comprising: (Ring Fig 1 element 10) a setting tool (Ring Fig 1a; whole system) comprising an axial actuator; (Ring Fig 1a Element 25) an expansion element (Ring Fig 1a Element 22) having a first diameter in an uncompressed position for conveyance along the well casing, (Ring Fig 1a element 22; uncompressed) the expansion element (Ring Fig 1b Element 22) being compressible axially by the axial actuator (Ring Fig 1a Element 25) for expanding radially to a second diameter in a compressed position for plastic deformation of the well casing; (Ring Fig 1b Element 22 col 4 line 23-28; disclosing the expansion by axial compression) a tubular body (Ring Fig 1a element 14; col 3 line 64-67; disclosing a first tubular body) defining a bore (Ring Fig 1a element 16; col 3 line 64-67; disclosing a first tubular body defining a passage) axially therethrough and comprising a plurality of cylinders (Ring Fig 1a element 18 col 3-4 line 67-7; disclosing a plurality of tubular members), the bore extending through the cylinders, (Ring Fig 1a element 16) wherein the axial actuator (Ring Fig 1a Element 25) comprises and a mandrel (Ring Fig 1 element 24), wherein the expansion element (Ring Fig 1a Element 22) is mounted on the mandrel (Ring Fig 1 element 24) and the mandrel is axially drivable by the [actuator] (Ring col 4 line 10-13; disclosing the operation of the compression) 


While Ring is silent as to what the actuator is, Hrupp discloses using a force multiplier to downhole tools. 

Hrupp teaches: a plurality of axially stacked piston modules, (Hrupp Fig 2 Element 62A-62C [0015]; disclosing the connection to a downhole tool) each comprising: a respective one of the cylinders and a respective piston axially drivable within the bore relative to the respective cylinder; (Hrupp Fig 2 [0019]; disclosing the operation of the pistons) pistons (Hrupp Fig 2 Element 62A-62C [0015]; disclosing the connection to a downhole tool) for axially compressing the expansion element. (Hrupp Fig 2 [0019]; disclosing the operation of the pistons)

Because both Ring and Hrupp teach methods for actuating a piston to compress an expandable element downhole it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute one actuator for the other to achieve the predictable result of actuating the downhole tool.  

In regards to claim 2 the combination of Ring in view of Hrupp disclose: The tool of claim 1, wherein: the tubular body includes an outer sleeve (Hrupp Fig 2 element 20) comprising the cylinders of the stacked piston modules; (Hrupp Fig 2 Element 62A-62C [0015]; disclosing the connection layout of the piston sleeve) the outer sleeve (Hrupp Fig 2 element 20) forms a first stop (Hrupp Fig 2 Element 56a-56c [0015]; acts as a stopper for the piston) and the mandrel (Ring Fig 1 element 24) supports a second stop (Ring Fig 2b; col 6 line 1-4; element 18 and element 12 compressing element 22 and acting as stops); the expansion element (Ring Fig 1a Element 22) is mounted over the mandrel (Ring Fig 1 element 24) intermediate the first and the second stops; (Ring col 4 line 10-13; disclosing the operation of the compression) and the axial actuator (Ring Fig 1a Element 25) is operable to drive the mandrel (Ring col 4 line 10-13; disclosing the operation of the compression) and the second stop relative to the first stop to compress the expansion element therebetween. (Ring Fig 2b col 4 line 10-13; disclosing the operation of the compression

In regards to claim 6 the combination of Ring in view of Hrupp disclose: The tool of claim 1, wherein the expansion element comprises an elastomeric bushing. (Ring Col 4 line 17-19; discloses using a variety of elastomeric materials to comprise the bushing)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US Pat No 7506687) in view of Hrupp (US Pub No 20190352987) in further view of Furgason (US Pat No 3464709)
In regards to claim 3 the combination of Ring in view of Hrupp disclose: The tool of claim 2, wherein the outer sleeve has an up hole end adapted for conveyance (Hrupp Fig 1 Element 14; work string connection [0016]) and a down hole end forming the first stop, (Hrupp Fig 2 Element 56a-56c [0015]; acts as a stopper for the piston)

The combination of Ring and Hrupp does not disclose a telescoping end from the mandrel. However, Furgason discloses: the mandrel extending telescopically from the downhole end. (Furgason Col 2 line 37-43 disclosing the ability to telescope a system in order to have an extended reach to the target region)

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified the combination of Ring and Hrupp to include a telescoping end as taught by Furgason for the purpose of having an extended reach to the target region. 


Allowable Subject Matter
Claim 4-5, 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14, 16-17, 19, and 21-25 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672